Citation Nr: 0520905	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-12 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971. Following service, the veteran served approximately 
twenty years in the Georgia Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Columbia, South Carolina RO, which denied reopening of the 
veteran's claim of entitlement to service connection for 
PTSD.

In April 2005 the veteran appeared at the RO before the 
undersigned, sitting in Washington, DC, for a videoconference 
hearing in lieu of a Travel Board hearing. A transcript of 
that hearing is of record. In an April 2005 statement, the 
veteran also waived his right to have the evidence initially 
considered by the RO.


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been completed.

2.  In a January 2002 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder. The veteran was notified of 
that determination, and did not appeal. This is the last 
final decision on any basis.

3.  The evidence received since the January 2002 Board 
decision includes evidence that is cumulative or redundant of 
the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.




CONCLUSION OF LAW

The January 2002 unappealed Board decision is final. New and 
material evidence has not been received to reopen the 
previously denied claim seeking service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim to reopen.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

The provisions are effective November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective for 
claims filed on or after August 29, 2001. 66 Fed. Reg. 
45,620, 45, 629 (August 29, 2001).

The provisions merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. The 
provisions implementing the VCAA are applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing. It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
Therefore, it is applicable to the appellant's claim which 
was received after that date, in June 2002.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate. Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
They are applicable to the appellant's claim to reopen, which 
was received after that date.

The record reflects that through a January 2003 VCAA 
notification letter, the rating decision, and statement of 
the case, the RO has notified the appellant of the evidence 
and information needed to substantiate the current claim, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf. The Board 
notes that in January 2003, the RO sought to specifically 
satisfy the requirements of 38 C.F.R. § 3.159(b)(1), and 38 
C.F.R. § 3.156(a). Thus the Board finds that the veteran was 
on notice of what he must show to prevail in his claim and of 
what evidence the RO has received. The communications 
provided the appellant with a specific explanation of the 
type of evidence necessary to reopen his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf. 
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Pertinent to the claim to reopen, the appellant submitted a 
PTSD questionnaire dated in June 2002. VA medical records 
were subsequently received. Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information. 

The Board finds that, in the circumstances of this case, 
remand for any additional development or notification would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). Accordingly, the Board finds that the duty 
to assist and notify provisions of the VCAA with respect to 
the veteran's claim to reopen have been fulfilled.

II.  New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002). The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's claim was received after August 29, 2001, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is applicable to the claim. New 
evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2004).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).




III.  Analysis

By way of history, the veteran filed his original claim of 
entitlement to service connection for PTSD in April 1994. By 
rating decision dated in March 1995, the RO denied the 
veteran's claim on the basis that the veteran had not 
responded to the RO's request for additional detailed 
evidence relevant to claimed stressful in- service events. In 
a most recent January 2002 decision, the Board reopened the 
claim and denied service connection for PTSD, finding lack of 
verifiable stressors or any link between the diagnosis of 
PTSD and service to substantiate the claim.

The evidence of record that formed the bases for the prior 
denials including the most recent Board decision dated in 
January 2002, included the service medical records, service 
personnel records, private and VA treatment records showing 
diagnosis of PTSD, statements from the veteran and his spouse 
as to his Vietnam and Reserves experiences, photographs, and 
a March 2001 response from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) notifying the RO that 
there was insufficient stressor information upon which to 
conduct research.
None of the records submitted prior to the current claim 
provided verifiable stressor details as requested by the RO.

Evidence received in support of the claim to reopen includes 
a June 2002 PTSD Questionnaire with a description by the 
veteran of constant fear for his life while in Vietnam, and 
exposure to hostile fire. Also attached were Special Orders 
Number 228, showing the veteran's assignment to the 86th 
Maintenance Battalion, Red Team. Also submitted are VA 
outpatient treatment notes reflecting treatment from April 
2001. 

The evidence also includes transcript of an April 2005 
videoconference hearing in which the veteran, his spouse, and 
son testified before the undersigned to the effect that he 
served in Vietnam from July 1970 to March 1971, assigned to 
the 528th Light Maintenance Company, 86 Maintenance 
Battalion. None of the testimony, records, or statements 
received in support of reopening the claim, provided any 
specific dates, or time-frames as requested, or names of 
specific persons associated with asserted stressful 
experiences in Vietnam, or any other specific details as 
required for verification of the asserted stressors. 

In sum, the newly received records and testimony is mostly 
duplicative, cumulative, or redundant, do not relate to an 
unestablished fact necessary to substantiate the claim, and 
do not raise a reasonable possibility of substantiating the 
claim. Accordingly, the evidence is not new and material, and 
reopening of the claim is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim seeking service connection for PTSD is denied


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


